Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 06/21/2016, in which, claim(s) 9-27 are pending.
Claims 1-8 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 is (are) being consider by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: 10382402 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Abhay Watwe on 01/04/2021 at 202.285.1532.
The application has been amended as follows:
9. (Currently Amended) A method for traversing an application layer gateway (ALG) firewall during establishment of a real-time communication (RTC) communication connection between an RTC client and an RTC server using a proprietary RTC signaling protocol, wherein the firewall has no specific knowledge of the proprietary RTC signaling protocol, comprising:
the RTC client and the RTC server negotiating, during establishment of the RTC communication connection, which ports of the ALG firewall are required for media data packets to be exchanged via the RTC communication connection, the RTC client and the RTC server using at least one standardized message element of the proprietary RTC signaling protocol to include items of information relating to the ports during the negotiating so that the ALG firewall, during establishment of the RTC communication connection, detects which of the ports of the ALG firewall were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the RTC communication connection for opening and closing the ports of the ALG firewall even though the ALG firewall has no specific knowledge of the proprietary RTC signaling protocol; 
the RTC client downloading JavaScript data from the RTC server before adjustment of a HTTP connection between the RTC client and the RTC server to a WebSockets connection; and 
the ALG firewall dynamically opening and closing the ports for the RTC communication connection in response to detection of the ports of the ALG firewall that were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client 

10. (Previously Presented) The method of claim 9, wherein a defined signaling protocol variation is used for negotiating the necessary ports, the method further comprising exchanging the defined signaling protocol variation via RTC signaling after a signaling-transport connection is established between the RTC client and the RTC server. 

11. (Currently Amended) The method of claim 10, wherein the exchange of signaling protocol variations takes place as part of a procedure changing [[a]] the Hypertext Transfer Protocol (HTTP) connection to [[a]] the WebSockets connection. 

12. (Previously Presented) The method of claim 11, wherein the exchange of signaling protocol variations occurs through a defined field in a header of an add-on in a WebSockets protocol. 

13. (Currently Amended) The method of claim 10, wherein the exchange of signaling protocol variations takes place only after the procedure changing the Hypertext Transfer Protocol (HTTP) connection to [[a]] the WebSockets connection takes place using a proprietary protocol. 

14. (Currently Amended) The method of claim 9, comprising: 
 the WebSockets connection prior to negotiating the ports of the firewall needed for transmission of the media data packets. 

15-16. (Cancelled)

17. (Currently Amended) The method of claim [[16]] 14, wherein the media data packets are for voice over internet protocol (VoIP) or video over IP. 

18. (Currently Amended) The method of claim 14, wherein the adjusting the HTTP connection to the WebSockets connection prior to negotiating the ports of the firewall needed for transmission of the media data packets includes use of a handshake to adjust the HTTP connection to the WebSockets connection. 

19. (Currently Amended) A non-transitory computer readable medium having a computer program stored thereon that, when executed by at least one communication device, carries out [[the]] a method for traversing an application layer gateway (ALG) firewall during establishment of a real-time communication (RTC) communication connection between an RTC client and an RTC server using a proprietary RTC signaling protocol, wherein the firewall has no specific knowledge of the proprietary RTC signaling protocol, the method comprising: 
the RTC client and the RTC server negotiating, during establishment of the RTC communication connection, which ports of the ALG firewall are required for media data packets to be exchanged via the RTC communication connection, the RTC client and the RTC server using at least one standardized message element of the proprietary RTC signaling protocol to include items of information relating to the ports during the negotiating so that the ALG firewall, during establishment of the RTC communication connection, detects which of the ports of the ALG firewall were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the RTC communication connection for opening and closing the ports of the ALG firewall even though the ALG firewall has no specific knowledge of the proprietary RTC signaling protocol; 
the RTC client downloading JavaScript data from the RTC server before adjustment of a HTTP connection between the RTC client and the RTC server to a WebSockets connection; and
the ALG firewall dynamically opening and closing the ports for the RTC communication connection in response to detection of the ports of the ALG firewall that were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the at least one standardized message element of the proprietary RTC signaling protocol utilized by the RTC client and the RTC server during the negotiating.

20. (Currently Amended) A telecommunication system for traversing an application layer gateway firewall during the establishment of a real-time communication (RTC) connection between an RTC client and an RTC server using a proprietary RTC signaling protocol, wherein the firewall has no specific knowledge of the proprietary RTC signaling protocol, comprising: 
an RTC client,
an RTC server, and 
a firewall with multiple ports, wherein the firewall has a controller device configured to:
cause the RTC client and the RTC server to negotiate, during establishment of the RTC communication connection, which ports of the ALG firewall are required for media data packets to be exchanged via the RTC communication connection, the RTC client and the RTC server using at least one standardized message element of the proprietary RTC signaling protocol to include items of information relating to the ports during the negotiating so that the ALG firewall, during establishment of the RTC communication connection, detects which of the ports of the ALG firewall were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the RTC communication connection for opening and closing the ports of the ALG firewall even though the ALG firewall has no specific knowledge of the proprietary RTC signaling protocol; 
cause the RTC client to download JavaScript data from the RTC server before adjustment of a HTTP connection between the RTC client and the RTC server to a WebSockets connection; and 
cause the ALG firewall to dynamically open and close the ports for the RTC communication connection in response to detection of the ports of the ALG firewall that were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the at least one standardized message element of the proprietary RTC signaling protocol utilized by the RTC client and the RTC server during the negotiating. 

21. (Currently Amended) A communication apparatus comprising: 
an application layer gateway (ALG) firewall comprising a processor connected to a non-transitory computer readable medium, the ALG firewall configured to establish a real-time communication (RTC) connection between an RTC client and an RTC server; 
media data packets to be exchanged via the RTC communication connection, the proprietary RTC signaling having at least one standardized message element; 
the ALG firewall configured to utilize the at least one standardized message element of the proprietary RTC signaling exchanged between the RTC client and the RTC server to negotiate the ports needed for exchanging the media data packets during establishment of the RTC communication connection to detect which of the ports of the ALG firewall are negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the RTC communication connection and dynamically opening and closing the ports of the ALG firewall in response to detection of the ports via the at least one standardized message element of the proprietary RTC signaling exchanged between the RTC client and the RTC server during establishment of the RTC communication connection even though the ALG firewall has no specific knowledge of the proprietary RTC signaling protocol; and 
the RTC client configured to download JavaScript data from the RTC server before adjustment of a HTTP connection between the RTC client and the RTC server to a WebSockets connection. 

22. (Previously Presented) The communication apparatus of claim 21, comprising:
the RTC client or the RTC server. 

23. (Previously Presented) The communication apparatus of claim 21, comprising:


24. (Currently Amended) The communication apparatus of claim 21, wherein

25. (Currently Amended) The communication apparatus of claim 21, wherein the RTC client and the RTC server are configured to the WebSockets connection prior to negotiating the ports of the firewall needed for transmission of the data packets. 

26. (Cancelled)

27. (Previously Presented) The communication apparatus of claim 21, wherein the ports are user datagram protocol (UDP) ports.

Allowable Subject Matter
Claims 9-14, 17-25 and 27 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

“the RTC client downloading JavaScript data from the RTC server before adjustment of a HTTP connection between the RTC client and the RTC server to a WebSockets connection; and 
the ALG firewall dynamically opening and closing the ports for the RTC communication connection in response to detection of the ports of the ALG firewall that were negotiated as required for the media data packets to be exchanged between the RTC server and the RTC client via the at least one standardized message element of the proprietary RTC signaling protocol utilized by the RTC client and the RTC server during the negotiating…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses establishing and controlling communication sessions between SIP devices and website application servers. An access portal computing device is coupled between one or more SIP devices and one or more website application servers. The access portal is configured to authenticate SIP user credentials based upon receipt of a SIP message from a SIP device and determine website user credentials associated with a website application server based on the SIP user credentials. The access portal is configured to receive, from the website application server, a communication services application based upon transmission of the website credentials to the website application server, translate SIP requests received from the SIP device into web-based commands for transmission to the website application server, and translate web-based commands received from the website application server into SIP requests for transmission to the SIP device. Similarly, the secondary reference discloses per-session invocation of priority services based upon network available information. A service architecture can include a service architecture core and a service execution runtime framework in which a priority service application is executable to perform operations to provide a priority service for a communications session. The priority service application can determine whether a priority service should be invoked for the communications session based upon priority criteria. Accordingly, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAO Q HO/Primary Examiner, Art Unit 2432